UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 GLEN GARY GRAY, III,

                Plaintiff,
                                                      Civil Action No. 17-1750 (RDM)
         v.

 FEDERAL BUREAU OF PRISONS,

                Defendant.


                                  MEMORANDUM OPINION

       Federal inmate Glen Gray, proceeding pro se, brought this action against the Federal

Bureau of Prisons. In an earlier Order, the Court concluded that Gray’s complaint “d[id] not

allege any facts that would allow the Court to discern the substance of Gray’s claims or to

determine whether, if true, his allegations would entitle him to relief,” and thus failed to

comply with Rule 8(a) of the Federal Rules of Civil Procedure. Dkt. 5 at 2 (citing Brown v.

Wash. Metro. Area Transit Auth., 164 F. Supp. 3d 33, 35 (D.D.C. 2016)). The Court sua

sponte dismissed Gray’s complaint without prejudice and granted him leave to file an amended

complaint that complied with the dictates of Rule 8 and 12(b)(6). Id. Gray’s amended

complaint was due on or before November 15, 2017. Id. More than two weeks have elapsed

since that deadline, and the Court has received neither a response to its previous Order nor an

amended pleading. It appears that Gray no longer intends to prosecute his case. Accordingly,
the Court will dismiss this action and direct the Clerk of Court to terminate this case.

       A separate order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: November 30, 2017




                                                 2